This appeal is from a judgment in favor of plaintiffs and from an order denying defendant a new trial.
The action was brought to recover damages caused by the excavation of First street in front of plaintiff's lot. Plaintiffs were the owners of a lot in the city of Los Angeles, bounded on the east. by Boylston street, on the west by an alley, and on the south by First street, said lot being a rectangle fifty feet wide by one hundred and forty-two feet long running lengthwise along the north side of First street. The defendant, by ordinance duly adopted, established the grade of said First street some twenty-eight feet lower than the surface of plaintiffs' lot, and in pursuance of said ordinance preceeded to and did excavate said First street and remove the earth therefrom to the official grade, and up to the south *Page 495 
line of plaintiffs' lot, the full length thereof. The grading of said street resulted in leaving the plaintiffs' lot on the north side of said street some twenty-eight feet above the official grade, thus cutting off plaintiffs' access to their said lot and tending to depreciate the value thereof. The court found the plaintiffs' damage to be twelve hundred dollars.
It is claimed that the city, as a municipal corporation, is not liable to the owners of adjoining lots by reason of the excavation of the public streets of the city to the official grade. This, no doubt, was the rule under the former constitution of 1849, article I, section 8 — "nor shall private property be taken for public use without just compensation." in 1879 the present constitution was adopted by the people and the provision was changed so as to read, "private property shall not be taken or damaged for public use without just compensation having been first made or paid into court for the owner." (Const., art. I, sec. 14.) Under the above provision of our fundamental law it has been settled in this state — and in accord with the great weight of authority in other states under similar constitutional provisions — that the municipality is liable for damage caused to the owner of an abutting lot by excavating a street in front thereof. (Eachus v. Los Angeles etc. Ry. Co., 103 Cal. 614.9) In the Eachus case the authorities are reviewed at length and the reasons for the rule stated, and we deem it unnecessary to repeat them here. The remedy is not against the contractor unless he departs from the line of the official grade. The city, in the establishment of the official grade of a public street and in excavating and grading the street to the official grade, acts through its legally elected and qualified officers. When it lets a contract for the grading of the streets, which it had the authority and power to let, it assumes the responsibility of paying all damages necessarily caused to private property by such grading. If the contractor should, of his own violation, go beyond his contract, either in the width or depth of the grade, or perhaps in other respects, the rule would be different.
Defendant made a motion to strike out all the evidence of plaintiffs tending to prove damages to the lot from any other cause or reason than by cutting off the access thereto. This *Page 496 
motion was denied, and defendant now claims that such ruling was error. Defendant's contention is that the complaint does not allege damage in any other manner or way than that the grading rendered the street impassible and cut off access to plaintiffs' property. We do not think the complaint susceptible of such narrow construction. It alleges that the grading "rendered the said Boylston street and said alley useless and impassible and rendered access to plaintiffs' said property by said street and alley impossible, and utterly destroyed the value thereof, to the damage of plaintiffs in the sum of three thousand dollars." The words "value thereof" were evidently intended by the pleader to refer to the antecedent property. The most than can be said is that the sentence is somewhat ambiguous. This could have been reached by special demurrer, but no special demurrer was interposed, and we think the pleading sufficient as the record appears. The only demurrer was a general one, and upon this being overruled the defendant answered. In the answer defendant denied "that it utterly destroyed the value of either said property or said alley or streets, or either of them, either to plaintiffs' damage in the sum of three thousand dollars, or any damage, or at all, . . . . or that it damaged plaintiffs' property, or any property, or the property in said complaint described, either in the sum of three thousand dollars, or in any other sum, or at all." It thus appears that the defendant did not raise the point by demurrer as to the ambiguity of the complaint. That it understood the complaint to allege that the value of the property was destroyed, when it denied in its answer that it destroyed the value. Pleadings under our system must be liberally construed with a view to substantial justice between the parties. (Code Civ. Proc., sec. 452.)
It is the duty of the court at every stage of the proceedings to disregard any defect in the pleadings which in the opinion of the court does not affect the substantial rights of the parties. (Code Civ. Proc., sec. 475.) If a complaint is defective in form and not in substance, such defect can be reached only by special demurrer that the complaint is ambiguous or uncertain. (Merrittv. Glidden, 39 Cal. 564.10) On the trial *Page 497 
no objection to the complaint is open to inquiry except the want of jurisdiction, or that it does not state facts sufficient to constitute a cause of action. (Tennant v. Pfister, 45 Cal. 272.)
It follows that the judgment and order should be affirmed.
Haynes, C., and Chipman, C., concurred.
For the reasons given in the foregoing opinion the judgment and order are affirmed.
Harrison J., Van Dyke, J., Garoutte, J.
9 42 Am. St. Rep. 149.
10 2 Am. Rep. 479.